
	

114 HR 1065 IH: POST Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1065
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mr. Clay introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require that States receiving Byrne JAG funds to require sensitivity training for law
			 enforcement officers of that State.
	
	
 1.Short titleThis Act may be cited as the POST Act of 2015. 2.In general (a)Training requirementFor each fiscal year after the expiration of the period specified in subsection (b) in which a State receives funds for a program referred to in subsection (c)(2), the State shall require that all individuals enrolled in an academy of a law enforcement agency of the State and all law enforcement officers of the State fulfill a training session on sensitivity each fiscal year, including training on ethnic and racial bias, cultural diversity, and police interaction with the disabled, mentally ill, and new immigrants. In the case of individuals attending an academy, such training session shall be for 8 hours, and in the case of all other law enforcement officers, the training session shall be for 4 hours.
			(b)Compliance and Ineligibility
 (1)Compliance dateEach State shall have not more than 120 days, beginning on the date of enactment of this Act, to comply with subsection (a), except that—
 (A)the Attorney General may grant an additional 120 days to a State that is making good faith efforts to comply with such subsection; and
 (B)the Attorney General shall waive the requirements of subsection (a) if compliance with such subsection by a State would be unconstitutional under the constitution of such State.
 (2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to comply with subsection (a), shall, at the discretion of the Attorney General, be subject to not more than a 20-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.
 (c)ReallocationAmounts not allocated under a program referred to in subsection (b)(2) to a State for failure to fully comply with subsection (a) shall be reallocated under that program to States that have not failed to comply with such subsection.
			
